Citation Nr: 1016654	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-01 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for an acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for ulcers.

3.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected acquired 
psychiatric disorder.  

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  

The Veteran testified before the undersigned Veterans Law 
Judge during a February 2010 Board hearing.  A transcript of 
this proceeding is associated with the claims file.    

The Veteran originally filed a claim of entitlement to 
service connection for PTSD. As is discussed in more detail 
below, the medical evidence of record indicates that the 
Veteran has also been diagnosed with major depression, 
dysthymic disorder, and bipolar disorder.  Although not 
claimed by the Veteran, the Board is expanding his original 
claim to include all acquired psychiatric disorders.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant 
without medical expertise cannot be expected to precisely 
delineate the diagnosis of his mental illness; he filed a 
claim for the affliction his mental condition, whatever it 
is, causes him].

The issues of entitlement to service connection for a back 
disorder, headaches, sinuses, a bilateral foot disorder, and 
depression have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.   

The issues of entitlement to service connection for an 
acquired psychiatric disorder to include PTSD, hypertension, 
and bilateral hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD, depression, 
and ulcers in an April 2005 rating decision and properly 
notified the Veteran, who did not initiate an appeal of this 
decision.

2.  The April 2005 rating decision is the last final decision 
prior to the Veteran's request to reopen his claim in 
September 2006. 

3.  Evidence received since the April 2005 rating decision 
regarding the Veteran's claim for service connection for an 
acquired psychiatric disorder is not cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.

4.  Evidence received since the April 2005 rating decision 
regarding the Veteran's claim for service connection for 
ulcers is cumulative of evidence previously of record and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The rating decision of April 2005 is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2009).

2.  New and material evidence has been received since the 
April 2005 rating decision to reopen a claim for service 
connection for an acquired psychiatric disorder to include 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

3.  New and material evidence has not been received since the 
April 2005 rating decision to reopen a claim for service 
connection for ulcers.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an un-established fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless the RO's determination in issues involving the 
requirement of the submission of new and material evidence, 
the Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 
2001).  

1.	An acquired psychiatric disorder to include PTSD

The Veteran submitted an original claim for service 
connection for major depression and PTSD in January 2004.  
The RO denied this initial claim in an April 2005 rating 
decision.  With regard to the major depression issue, the RO 
found that while there was evidence of treatment for 
depression as early as April 1997, there was no link between 
the current depression and the Veteran's military service.  
With regard to the PTSD issue, the RO found that there was no 
evidence of a current diagnosis of PTSD or a verifiable 
stressor.  Although the RO provided notice of the denial, the 
Veteran did not initiate an appeal.  Therefore, the RO's 
decision of April 2005 is final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.    

In September 2006 the Veteran filed a claim, specifically for 
PTSD.  By rating decision dated in July 2007, the RO found 
that the Veteran had failed to submit new and material 
evidence to reopen the claim.  The Veteran submitted a Notice 
of Disagreement (NOD) in April 2007 and timely perfected an 
appeal.

Evidence received since the April 2005 rating decision 
includes a VA treatment report dated in April 2008 showing a 
diagnosis of PTSD and the Veteran's August 2007 statement and 
February 2010 testimony in which he described being under 
mortar attack daily while stationed at Long Binh.  

Upon review of the record, the Board finds that evidence 
received since the April 2005 rating decision is new and 
material.  Specifically, the April 2008 diagnosis of PTSD and 
the Veteran's August 2007 statement and testimony during the 
February 2010 Travel Board hearing regarding his claimed 
stressors are new and material.  They relate to an 
unestablished fact; that is, a diagnosis and possible 
stressor.  Assuming the credibility of this evidence, see 
Justus, supra, the additional evidence is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Therefore, the claim is reopened.  38 U.S.C.A. § 5108.

2.	Ulcers

The Veteran submitted an original claim for service 
connection for ulcers in January 2004.  The RO denied this 
initial claim in an April 2005 rating decision finding that a 
perforated duodenal ulcer existed prior to military service 
and there was no indication that this ulcer disorder was 
aggravated by military service.  Although the RO provided 
notice of the denial, the Veteran did not initiate an appeal.  
Therefore, the RO's decision of April 2005 is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.    

In September 2006, the Veteran filed a claim for ulcers.  By 
rating decision dated in July 2007, the RO found that the 
Veteran had failed to submit new and material evidence to 
reopen the claim.  The Veteran perfected an appeal.

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in April 2005 is new, in that it was not previously of 
record, but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  The 
basis of denial in April 2005 was that there was no evidence 
that the Veteran's pre-existing ulcer disorder was aggravated 
by his military service.

Evidence received since the April 2005 rating decision 
includes VA outpatient treatment records dated from April 
2007 to July 2009 which continue to show a history of peptic 
ulcer and the Veteran's testimony during February 2010 
hearing wherein he testified that he was recently diagnosed 
with another ulcer.  This newly submitted evidence does not 
indicate that the Veteran's ulcer disorder was aggravated by 
his military service.  As this evidence does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim, 
it cannot serve to reopen the claim.  Moreover, the Veteran's 
contentions that his ulcer disorder was aggravated by his 
military service have not been substantiated by medical or 
other competent evidence.  

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
criteria for reopening the claim seeking service connection 
for ulcers are not met.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant substantially compliant pre-
adjudication notice by letter dated in March 2007.  Moreover, 
the record shows that the appellant was represented by a 
Veterans Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  VA need 
not conduct an examination with respect to the ulcers claim 
to reopen as the duty does not arise until new and material 
evidence has been submitted.  38 C.F.R. § 3.159(c)(4)(iii).  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

The appeal seeking to reopen a claim of service connection 
for an acquired psychiatric disorder to include PTSD is 
granted.

The appeal seeking to reopen a claim of service connection 
for ulcers is denied.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f).

In the present case, the Veteran has been diagnosed with 
PTSD, but there has been no verification that an in-service 
stressor occurred.  The Board also notes that the Veteran's 
service records do not contain medals or decorations that 
specifically denote combat with the enemy.

Central to this case is the question of the verification of 
the Veteran's stressors.  In August 2007 correspondence and 
during the February 2010 Board hearing, the Veteran described 
being under mortar attack daily while stationed at Long Binh.  
The Veteran's DD 214 shows that his MOS was Wheel Vehicle 
Mechanic.  His service personnel records note that he was in 
Vietnam from May 1967 to April 1968 with 12th DPU USARV-
USARPAC.  

On remand, the AMC/RO should undertake efforts to obtain 
additional information that may corroborate the Veteran's 
claimed stressors.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).  Specifically, the AMC/RO should direct 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) to review Operational Reports and Lessons Learned 
(ORLLs) and morning reports from 12th DPU USARV-USARPAC from 
May 1967 to April 1968.  After reviewing these reports the 
JSRRC should note whether the type of incidents described by 
the Veteran are in any way typical of the experiences of 
those stationed in this unit.  Documentation of the exact 
incidents described by the Veteran is not necessary.  Suozzi 
v Brown, 10 Vet. App. 307 (1997).  

The record also shows that the Veteran has been diagnosed 
with major depressive disorder, dysthymic disorder, and 
bipolar disorder.  Further, the record shows that the Veteran 
complained of being hypersensitive and nervous during service 
in September 1966.  As such, an examination is warranted 
pursuant to 38 C.F.R. § 3.159(c)(4) and McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim of service connection for hearing 
loss, service treatment records show that the Veteran had 
trouble with his ears during service.  An April 1969 
treatment record indicated that the Veteran had a sebaceous 
cyst removed from his left ear and in the Veteran's April 
1969 Report of Medical History the Veteran reported "yes" 
to "ear, nose, or throat trouble."  

An August 2002 audiology consultation shows that the Veteran 
reported constant tinnitus since military service as well as 
a history of noise exposure.  Audiological assessment showed 
hearing acuity to be within normal limits through 2000 Hz, 
sloping to a mild to moderate high frequency sensorineural 
hearing loss.  The Veteran has not yet been afforded a VA 
audiological examination for this issue.  A medical opinion 
regarding whether the Veteran's left ear problem in service 
and/or complaints of noise exposure contributed to his 
current bilateral hearing loss is necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4).

Finally, VA outpatient treatment records show an assessment 
of hypertension as early as October 2002 and during the 
February 2010 hearing the Veteran testified that his 
hypertension is secondary to his psychiatric problems.  The 
Board finds that the claim for hypertension is inextricably 
intertwined with the claim for entitlement to service 
connection for an acquired psychiatric disorder that is 
currently appeal; therefore, it must be remanded with the 
psychiatric claim discussed above for additional development.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In addition to service connection based on incurrence or 
aggravation in service, a disability may also be service 
connected if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
A claimant is also entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability aggravates a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  The opinion obtained 
on remand should address the question of aggravation.  

38 C.F.R. § 3.310 was amended effective October 10, 2006; the 
Veteran filed his claim in September 2006.  The Veteran has 
not been notified of the amendment to 38 C.F.R. § 3.310 and 
such must be done prior to Board review.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with updated 
notice regarding his claim for service 
connection on a secondary basis, 
including notice of the amendment to 38 
C.F.R. § 3.310. The Veteran and his 
representative should be given an 
opportunity to respond

2.  The AMC/RO should direct the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) to provide any information 
that might corroborate the Veteran's 
alleged stressor.  In particular, the 
JSRRC should review Operational Reports 
and Lessons Learned (ORLLs) and morning 
reports from 12th DPU USARV-USARPAC from 
May 1967 to April 1968 and note whether 
the type of incident described by the 
Veteran is in any way typical of those 
stationed in this unit.  Documentation of 
the exact incident described by the 
Veteran is not necessary.  

3.  Following completion of the 
foregoing, the AMC/RO should make a 
specific determination, based upon the 
complete record, with respect to whether 
the Veteran was exposed to stressor in 
service.  If the AMC/RO determines that 
the record verifies the existence of a 
stressor or stressors, the AMC/RO should 
specify what stressor it has determined 
is established by the record.  In 
reaching this determination, the AMC/RO 
should address any credibility questions 
raised by the record.  

4.  The AMC/RO should then arrange for 
the Veteran to be afforded a VA 
psychiatric examination.  

The AMC/RO must specify for the examiner 
the stressor that it has determined is 
established by the record and the 
examiner must be instructed that only 
this event may be considered for the 
purpose of determining whether the 
Veteran was exposed to a stressor in 
service.  The claims folder must be made 
available to the examiner prior to the 
examination.  

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether the 
alleged stressor found to be established 
by the record by the AMC/RO is sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and the in-service stressor found to be 
established by the record by the AMC/RO 
and found to be sufficient to produce 
PTSD by the examiner.  

If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not (a 50 
percent or greater probability) that such 
disorder is related to active service, to 
include the Veteran's complaints of being 
hypersensitive and nervous during service 
in September 1966.

The examiner should provide a rationale 
for any opinion provided.

5.  Schedule the Veteran for a VA 
audiological examination to determine the 
current nature and likely etiology of any 
bilateral hearing loss.  The claims 
folder must be made available to the 
examination for review and any indicated 
studies should be performed.

Based on the examination and review of 
the record, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (i.e., a likelihood of 
50 percent or greater) that any current 
bilateral hearing loss had its onset 
during active service, or is related to 
any in-service disease or injury to 
include the removal or a sebaceous cyst 
from the left ear in April 1969.  The 
examiner should provide a rationale for 
the opinion.

6.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
his hypertension and the relationship, if 
any, between his hypertension and 
military service and/or psychiatric 
disorders.  The claims folder must be 
made available to the examiner for 
review.  

Based on the examination and review of 
the record, the examiners are requested 
to express an opinion as the following:  

(a) Is it at least as likely as not that 
the Veteran's hypertension is causally 
related to service, to include as 
secondary to the Veteran's psychiatric 
disorders?

(b) If not, is it at least as likely as 
not that the Veteran's hypertension is 
aggravated by his psychiatric disorder?

"Aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms, beyond its natural 
progression.  If aggravation is present, 
the physician should indicate, to the 
extent possible, the approximate level of 
severity of the condition before the 
onset of the aggravation.

Complete rationale for any opinion 
expressed should be provided.    

7.  The AMC/RO should then review the 
record and ensure that all the above 
actions are completed.  When the AOJ is 
satisfied that the record is complete and 
the examination reports are adequate for 
rating purposes, the claim should be 
readjudicated by the AMC/RO with 
consideration of 38 C.F.R. § 3.304(f).  
If the claim is still denied the AMC/RO 
should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow 
the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


